Citation Nr: 1206437	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include interstitial fibrosis, chronic pleuritis, chronic peribronchiolitis, and emphysema, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to April 1974 and from December 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

The issue has been recharacterized to comport with the Veteran's original claim.

This claim was previously before the Board in November 2010, at which time the Board remanded it for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Since this claim was remanded in November 2010, the Veteran's service personnel records have been obtained.  His DD Form 214 shows that his military occupational specialty was machinist mate and the personnel records show that he served on the USS Stribling.  The RO determined in the December 2011 supplemental statement of the case that the Veteran was exposed to asbestos in service, and the Board concurs with that assessment.

In December 2010 the Veteran submitted excerpts from his VA treatment records with the Central Texas Healthcare System.  They include a diagnosis of asbestosis with pulmonary nodules and an opinion from a treating provider that the Veteran's lung condition is more likely than not caused by exposure to asbestos.  None of the VA treatment records have been associated with the claims file beyond the excerpts provided by the Veteran.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran had a VA examination in December 2010 at which he reported having no cough since he stopped smoking cigarettes six years before but that he had difficulty breathing when he lifted heavy objects or bent over to tie his shoelaces.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) with pulmonary emphysema not related to asbestos exposure.  He opined that it was caused by cigarette smoking and not asbestos exposure and that it was more likely than not that the Veteran had COPD prior to military service.  The rationale was that the early radiologic signs of pulmonary emphysema were already present three years after entering service and that pulmonary emphysema is known to be present for years by the time it its visible in X-rays.  

The examiner continued that the Veteran's claim of only smoking one pack of cigarettes a day might not go along with the development of the aortic aneurism recently found because that is a known complication of heavy cigarette smoking.  There was no evidence of thoracic asbestosis by CT scan of the chest or by pulmonary function testing.  This included no linear streaking at the lung bases, honeycomb changes, pleural plaques (pleural calcifications), parenquimal fibrosis, or restrictive dysfunction, and diffusing capacity was normal.  The examiner noted that a pulmonary function test when asbestosis is present is characterized by restrictive dysfunction and reduced diffusing capacity.

In September 2011 the Veteran underwent a CT scan that was reviewed by the VA examiner.  He wrote that no asbestosis was found and that the Veteran's lung condition was aggravated by continued cigarette smoking and not by asbestos exposure.  The rationale was that the 1982 lung biopsy showed interstitial fibrosis and chronic pleuritis.  He continued that emphysema is associated with interstitial fibrosis, that there are no pleural plaques, and that asbestosis is an interstitial/restrictive lung disease, which is not shown by the CT scan.  The examiner also wrote that the Veteran's lung disease is an airway disease with air trapping (COPD/emphysema), which is common with heavy smokers.  His lung disease is not interstitial/restrictive. 

The December 2010 VA examination report and September 2011 addendum and the excerpts from the VA treatment records that have been associated with the claims file contain contradictory information regarding whether the Veteran has asbestosis.  Therefore, the complete VA treatment records must be obtained and the Veteran must then be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete VA treatment records from the Central Texas Healthcare System, as well as any other VA facility identified in the record or by the Veteran.

2.  After the VA treatment records have been obtained, schedule the Veteran for a VA examination, with a VA examiner other than the one who conducted the August 2007 and September 2010 VA examinations, to determine the nature and etiology of any respiratory disability found. The claims file and a copy of this Remand should be provided to and reviewed by the VA examiner in conjunction with the examination.  A chest x-ray, pulmonary function tests, and/or other necessary diagnostic studies should be conducted. 

After review of the claims file and current clinical findings, the examiner should provide an opinion as to whether there is objective medical evidence of asbestos exposure residuals; if so, such residuals should be specified.  The examiner should also state whether it is at least as likely as not (i.e. 50 percent or greater) that any chronic respiratory disorder found on examination is related to the Veteran's military service, to include asbestos exposure.  If the examiner concludes that there is a more likely cause of the Veteran's currently diagnosed respiratory disorder(s) other than military service, that should so be identified.  A complete rationale for all opinions expressed should be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


